DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 1, 14-17, 21-23, 27, 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (Toxicology in Vitro, 17 February 2010, 24: 1168-1175, of record) and in further view of Patrawala et al (US 2010/0179213, July 2010, of record), Bastola et al (Mol Cell Biochem, 2002, 236: 75-81, of record) and Elmen et al (WO 2007/112754, October 2007, of record).
Liu et al teach that miR-22 functions as a micro-oncogene by downregulating PTEN (see Title, Abstract) through binding to 3'UTR of PTEN (see Figure 1). Liu et al teach inhibition of miR-22 by antisense oligonucleotide (see second column on page 1171).
Patrawala et al teach treatment of cancer, which can be prostate cancer, by modulating activity of several miRNAs, including miR-22 (see paragraphs [0015, 0017]).
Neither Liu et al, nor Patrawala et al teach treating prostate cancer which expresses both PTEN and INPP4B by administering antisense oligonucleotide inhibitor of miR-22, which is 8-18 nucleotides in length and may contain 7-8 LNAs.
Bastola et al teach that prostate cancer DU145 cells express PTEN (see Abstract).
Elmen et al teach a number of antisense oligonucleotides to miRs (see Abstract, lines 5-6 on page 73), including specific inhibitor of miR-22, of SEQ ID NO: 16 (see Table 2 on page 95), which is 15 nucleotides long and perfectly complementary to nucleotides 2-16 of instant SEQ ID NO: 22, and contains 8 LNA nucleotides (see lines 15-20 on page 94), which make the inhibitor more effective (see Abstract).

Further it would have been obvious to use highly effective antisense oligonucleotide against miR-22 with LNA modifications taught by Elmen et al for such inhibition, arriving at instant invention.
Concerning claims 21 and 27, the genus of prostate cancer has two species, of metastatic and non-metastatic cancer, therefore it would have been obvious to treat any of those two species of cancer.
Concerning limitation of claims 28, it is expected that miR-22 inherently exhibits the effect claimed in the absence of evidence to the contrary.

Response to Arguments
02/04/2021 have been fully considered but they are not persuasive. 
Concerning Patrawala et al reference Applicant argues that the reference presents unpredictability in treating prostate cancer using miR-22 or its inhibitor. In response it is noted that instant claims require treatment of prostate cancer expressing both PTEN and INPP4B, but not any type of prostate cancer. Applicant cites portions of Patrawala et al disclosure relating to some prostate cancers, but nowhere it is shown that those types of prostate cancer express both PTEN and INPP4B. On the other hand instant 103 rejection specifies that prostate cancer cells DU145 express PTEN (see rejection above, Bastola et al teaching) and that miR-22 operates as oncogene suppressing PTEN (see rejection above, Liu et al teaching), therefore making it obvious to inhibit miR-22 to upregulate PTEN for treatment of cancer.
Further Applicant argues that it is not obvious to target miR-22 in DU145 cells because Table 1 of Patrawala et al shows that the miR is not overexpressed in DU145 cells. In response it is noted that the main idea of the rejection above is based on increasing production of PTEN for cancer treatment and the fact that miR-22 decreases production of PTEN. Nowhere in the rejection it is specified that miR-22 is overexpressed in DU145 cells, therefore the miR needs to be downregulated. The rejection is based on the fact that miR-22 reduces amount of PTEN, such amount can be increased by inhibiting miR-22, therefore treating cancer, no matter how much miR-22 is present in the cells.
Further Applicant argues that combination of Liu, Patrawala and Bastola teaches away from claimed methods because the references teach inhibiting miR-22 in only DU145 cells. In response the Applicant’s argument is unclear, because DU145 cells are the ones which express 
Concerning Elmen et al reference Applicant argues that one of the ordinary skill in the art would not choose non-competitive inhibitors of miR-22 as in Elmen et al. In response it is unclear why Applicant argues against their own claims, which recite using the same inhibitor as in Elmen et al. Further arguing that competitive inhibitor would work better is just a speculation not based on any evidence. As good speculation can be that non-competitive inhibitor binds miR-22 stronger, therefore derepressing PTEN gene, allowing more protein be produced and therefore treating cancer.
103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635